Citation Nr: 0816923	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal following a Board remand issued in August 2007.  
This matter was originally on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The Board notes that the claim of entitlement to service 
connection for tinnitus was granted after the Board remand in 
November 2007.  Therefore, that claim is no longer on appeal.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board notes that the RO was instructed to obtain an 
opinion on the veteran's chemotherapy drugs and to the extent 
in which these drugs may have contributed to his current 
hearing loss, in addition to the request for the RO to obtain 
an opinion on whether the veteran's currently diagnosed high 
frequency sensorineural hearing loss is related to the 
veteran's in-service acoustic trauma.  The record reflects 
that the VA examiner provided an opinion, including a 
rationale for his conclusion, on the question of whether the 
veteran's hearing loss is related to the in-service acoustic 
trauma.  However, the VA examiner stated that he was not 
qualified to give an opinion on the degree to which 
chemotherapy has damaged the veteran's hearing, other than to 
state that certain chemotherapy drugs are ototoxic.  He 
further stated an Otolaryngologist (ENT physician) should 
address that issue.  The record reveals that the RO did not 
have the veteran examined by an ENT physician or had an ENT 
physician provide an opinion on the issue of whether the 
veteran's hearing loss is related to the chemotherapy 
treatment.  


Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to receive a VA examination and opinion 
from an Otolaryngologist (ENT 
physician) in order to determine the 
nature and etiology of the veteran's 
hearing loss.  The RO should provide 
the veteran's claims file to the 
examiner for review in conjunction with 
the examination.  The examiner should 
advance an opinion as to whether the 
veteran's hearing loss disability is at 
least as likely as not (i.e., a 50 
percent or greater probability) related 
to the veteran's chemotherapy 
treatment.  The examiner should provide 
a complete rationale for any 
conclusions reached.   

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for arthritis of the right 
hip, based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



